Citation Nr: 1610864	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  13-30 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for radiculopathy of the right lower extremity to include as secondary to service-connected residuals of a fracture at T-5 and  T-7.

2. Entitlement to service connection for numbness of the left lower extremity to include as secondary to service-connected residuals of a fracture at T-5 and  T-7.

3. Entitlement to an evaluation in excess of 20 percent for residuals of a fracture at T-5 and  T-7.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from July 1975 to July 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified before the Board at a November 2015 hearing conducted at the RO.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand, with further delay, is necessary to ensure complete development of the Veteran's claim prior to an appellate decision.  The Veteran asserts that she suffers from radicular symptoms of the bilateral lower extremities, including pain and numbness, due to her service-connected thoracic spine disability.  During the course of the instant appeal, the Veteran was provided a VA examination in September 2011, at which time the VA examiner rendered a negative etiological opinion with respect to the bilateral lower extremities.  However, the VA examiner qualified this negative opinion by noting that an MRI would be able to differentiate whether the radicular symptoms are connected to the Veteran's service-connected thoracic spine disability, or to a separate injury in the lumbar spine.  It does not appear that any such testing has been performed to date.  Based on this lack of additional testing, as recommended by the VA examiner, the September 2011 VA examination is inadequate, and a remand is required to provide the requested MRI testing and obtain an addendum opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  

Further, the Veteran testified that she is currently in receipt of treatment for her legs at VA facilities.  See, e.g., Board hearing transcript at 7-8.  While there have been some limited VA treatment records associated with the claims file related to treatment for the Veteran's back, the evidence suggests there may be outstanding VA treatment records related to the Veteran's bilateral lower extremities.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  Any outstanding VA treatment records must be obtained and associated with the claims file prior to adjudicating the appeal on the merits.

Finally, the October 2011 rating decision on appeal also denied a claim for an increased evaluation for residuals of a T-5, T-7 fracture.  In her March 2012 notice of disagreement, the Veteran discussed at length the pain she experiences in her back.  Construed liberally, this statement also expresses disagreement with the denial of an increased evaluation for the Veteran's thoracic spine disability.  The AOJ has not issued a statement of the case with respect to this issue.  When a timely notice of disagreement has been filed, the claim must be remanded to the AOJ.  Manlincon v. West, 12 Vet. App. 238 (1999).  Appropriate action, including issuance of an SOC, is now necessary with regard to this issue.  38 C.F.R. § 19.26 (2015).  The Veteran will then have the opportunity to file a timely substantive appeal if she wishes to complete an appeal.



Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case with respect to the issue of entitlement to an increased evaluation for residuals of a fracture at T-5, T-7.  All appropriate appellate procedures should then be followed.  The Veteran should be advised that she must complete her appeal of this issue by filing a timely substantive appeal following the issuance of a statement of the case.

2. Obtain and associate with the claims file all outstanding VA treatment records.  Specifically, records related treatment, including physical therapy, for the bilateral lower extremities must be obtained.  Efforts to obtain these records must be documented in the claims file and must continue until a negative reply is received or it is reasonably determined that they do not exist.  

3. Following completion of the above, schedule the Veteran for a VA spine examination to address the nature and etiology of her claimed bilateral lower extremity disability.  The examiner is to be provided access to the entire claims file, including the VBMS file, the Virtual VA file and a copy of this REMAND.  The examination report must reflect a review of these records.  Any clinically indicated testing and/or consultations must be performed, specifically to include MRI testing as recommended by the September 2011 VA examiner.  

Following a review of the claims file, the examiner is to address the following:

a. Is it at least as likely as not (probability of at least 50 percent) that any radiculopathy of the left and/or right lower extremity had its onset or is otherwise etiologically related to the Veteran's active service, to include injuries sustained in an automobile accident?  

b. If not, is it at least as likely as not (probability of at least 50 percent) that any radiculopathy of the left and/or right lower extremity is either proximately due to (caused by) or aggravated (chronically worsened beyond normal progression) by service-connected residuals of a T-5, T-7 fracture.  In offering this opinion, the VA examiner is notified that the phrases "related to" or "result of" is insufficient to address the question of aggravation.

A complete rationale for any opinions expressed must be provided.

4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, she and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


